UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6255


RICKY DARREN SANDERS,

                    Petitioner - Appellant,

             v.

DIRECTOR OF SUMTER-LEE REGIONAL DETENTION CENTER,

                    Respondent - Appellee,

             and

SUMTER COUNTY FAMILY COURT;                       JUDGE     ANGELA      TAYLOR;
DEPARTMENT OF SOCIAL SERVICES,

                    Respondents.


Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Margaret B. Seymour, Senior District Judge. (9:17-cv-02783-MBS)


Submitted: May 23, 2019                                           Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Darren Sanders, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Darren Sanders, Sr., seeks to appeal the district court’s order dismissing

without prejudice his 28 U.S.C. § 2254 (2012) petition. *             The magistrate judge

recommended dismissing without prejudice for failure to exhaust, but the district court

ultimately dismissed the petition without prejudice for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b), concluding that Sanders’ failure to inform the court of his change

of address indicated he no longer wanted to pursue § 2254 relief. We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its dismissal order on the docket on April 11, 2018.

Thus, Sanders had until May 11, 2018, to file a notice of appeal. Sanders filed his notice

of appeal on February 19, 2019. Because Sanders failed to file a timely notice of appeal

or obtain an extension or reopening of the appeal period, we deny leave to proceed in

forma pauperis and dismiss the appeal. We dispense with oral argument because the




       *
         Our decision in Goode v. Central Virginia Legal Aid Society, Inc., 807 F.3d 619
(4th Cir. 2015), does not preclude this appeal because the district court dismissed the
petition for a “reason[] unrelated to the contents of the pleadings.” Id. at 624.


                                              2
facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3